271 F.3d 911 (9th Cir. 2001)
FIREMAN'S FUND INSURANCE COMPANY, A CALIFORNIA CORPORATION, PLAINTIFF-APPELLANT,v.CITY OF LODI, CALIFORNIA, JACK SIEGLOCK; IN HIS CAPACITY AS MAYOR OF THE CITY OF LODI; RICHARD PRIMA, JR., IN HIS CAPACITY AS ENFORCING OFFICER OF LODI ORDINANCE NO. 1650; RANDALL A. HAYS, INDIVIDUALLY AND IN HIS CAPACITY AS LODI CITY ATTORNEY; MICHAEL C. DONOVAN, INDIVIDUALLY AND IN HIS CAPACITY AS LODI ASSISTANT CITY ATTORNEY; ADAM L. BABICH, INDIVIDUALLY AND IN HIS CAPACITY AS LODI ASSISTANT CITY ATTORNEY; STEVEN H. DOTO, INDIVIDUALLY AND IN HIS CAPACITY AS LODI ASSISTANT CITY ATTORNEY; BRET A. STONE, INDIVIDUALLY AND IN HIS CAPACITY AS LODI ASSISTANT CITY ATTORNEY; JOHN R. TILL, INDIVIDUALLY AND IN HIS CAPACITY AS LODI ASSISTANT CITY ATTORNEY; ZEVNIK, HORTON, GUIBORD AND MCGOVERN, LLP, INDIVIDUALLY AND IN THEIR CAPACITY AS LODI ASSISTANT CITY ATTORNEYS; FRAN E. FORKAS, IN HIS CAPACITY AS ENFORCING OFFICER OF LODI ORDINANCE NO. 1650; DEFENDANTS-APPELLEES.UNIGARD INSURANCE COMPANY, A WASHINGTON CORPORATION; UNIGARD SECURITY INSURANCE COMPANY, A WASHINGTON CORPORATION, PLAINTIFFS-APPELLANTS,v.CITY OF LODI, DEFENDANT-APPELLEE.
Nos. 99-15614, 99-15802
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted April 7, 2000Filed October 30, 2001Corrected January 8, 2002
NOTE:  THE COURT HAS WITHDRAWN THIS OPINION.  SEE ORDER OF APRIL 17, 2002.